Citation Nr: 0501339	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  00-06 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to April 
1985 and again from December 1990 to May 1991.  He has served 
as a member of the Army Reserve since 1987 and has numerous 
periods of active duty and inactive duty for training.  In 
January 2003, the veteran informed VA that he was activated 
from reserve to active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for low 
back and left knee disabilities.  In March 2001 the Board 
remanded the claims for more development.  Subsequently, in 
June 2003 the RO granted service connection for a low back 
disability but continued the denial of service connection for 
a left knee disability.  The Board remanded the left knee 
claim a second time in October 2003 for further development 
and adjudication.  The requested development has been 
completed and the case has since returned to the Board.  

In April 2000 correspondence the veteran indicated that he 
wished to testify at a hearing before the RO.  In July 2000 
correspondence, he withdrew this hearing request.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is competent evidence of a current left knee 
disability.

3.  There is no evidence of a left knee disability in 
service, or arthritis within one year after service, and no 
competent medical evidence linking the veteran's left knee 
disability with his periods of service.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in July 2001 and April 2004, the RO advised 
the appellant of the enactment of the VCAA.  The appellant 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The June 2003 supplemental statement of the case (SSOC) 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection.  The SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
It also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The claims folder contains all service medical records, VA 
medical records and private medical records as identified and 
authorized by the veteran.  The veteran has not identified 
any outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

The veteran contends that service connection for a left knee 
disability is warranted.  He essentially argues that he 
injured his left knee during inactive duty for training in 
October 1992 while he was making a night parachute jump from 
a C-130 aircraft.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Disorders diagnosed more that one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Private medical records show that the veteran was treated for 
a low back injury at the Methodist Medical Center in October 
1992 after completing a night parachute jump with the Army 
Reserves.  He was diagnosed with a back strain and sent home.  
There was no mention of his left knee in any of these 
records.  The earliest indication of a left knee disorder is 
seen in an April 1999 Reserve examination in which the 
veteran complained of left knee pain/numbness.  The examiner 
speculated that the veteran may have cartilage damage of the 
left knee.  While VA treatment records dated in May 2000 and 
August 2001 include clinical histories reflecting that the 
veteran injured his left knee during the October 1992 
parachute jump, these lay histories are not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional.  LaShore v. Brown, 8 Vet App 406 
(1995).    

The veteran was afforded a VA examination in May 2004 to 
determine whether or not he had a current left knee 
disability, and, if so, whether it was incurred during the 
October 1992 parachute jump.  The examiner found that the 
veteran had osteoarthritis, left patellofemoral joint.  
However, after reviewing the claims folder, the examiner 
concluded that because there was no mention of a left knee 
injury in the October 1992 Methodist Medical Center records, 
the veteran's left knee disability was more likely than not 
unrelated to his parachute jump in October 1992.  

The veteran does not claim and the record does not show that 
left knee disability was present during active duty or that 
arthritis of the left knee was manifested during active 
service or within the first post service year.  The first 
objective showing of any left knee disability in the record 
is in April 1999, which is approximately 7 years following 
the veteran's parachute accident.  There is also no objective 
evidence showing any injury to his left knee during ACDUTRA 
or INACDUTRA.  While the appellant maintains that he injured 
his left knee during the October 1992 parachute accident he 
is not competent to offer an opinion as to the etiology of 
his left knee disability.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, service connection 
for a left knee disability is denied.


ORDER

Service connection for a left knee disability is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


